DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between Species A, B, C, and D, as set forth in the Office action mailed on 6/7/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/7/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1, 15 and dependents thereof are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach “a second motor connected to the second wire” in combination with the rest of the limitations of the claims. The closest prior art of record, Kornbluh et al. (US 2014/0277739 A walking assistance apparatus (Fig.4A) comprising: an upper fastener (440, “flexible mesh grip”, [0126]) to be worn on a calf of a leg of a user (Fig.4A); a heel fastener (445, “rigid footplate”, [0126]) to be worn on a heel of the leg of the user (Fig.4A); a first wire connected to the upper fastener and the heel fastener and to be located on a back side of the user (see Fig.4A where the “twisted string actuator” 430 is located at the back side of the user and is connected to the upper fastener and the heel fastener. Fig.6A is one form of the “twisted string actuator” that comprises two “twisted string actuators” in place of the single “twisted string actuator” that can be used in the device of Fig.4A and will be referred to hereinafter, where the first wire is 645a, the upper fastener is 610a and the heel fastener is 620a, see [0156] and [0157]); a second wire (Fig.6A, 640a) connected to the upper fastener (610a) and the heel fastener (620a) and to be located on the back side of the user (see Fig.4A where the “twisted string actuators” are located, and where the “twisted string actuator” of 6A would take the place of the single “twisted string actuator”); a first motor (630a) connected to the first wire (645a); and a control circuit ([0138]) that controls the first motor ([0138]), wherein the first wire (645a) is connected to a first position included in a right-half region of the heel fastener (see Fig.6A), the second wire (640a) is connected to a second position included in a left-half region of the heel fastener (see Fig.6A), and the control circuit acquires gait information of the user (information relating to the gait of the user is detected by transducers that detect a force between the sole of the user and the ground, [0187] see also [0345], “gait information”), and, based on the gait information ([0084], [0087]), the control circuit controls the first motor to reduce a length of the first wire and to reduce a length of the second wire at a predetermined timing (the twisted string actuators are operated by the motor rotating and twisting the strings to shorten the twisted string actuators or by untwisting the strings to lengthen the twisted string actuators, [0076] and [0125], [0215]). Kornbluh discloses that both the first and second wires are attached to a single motor and are twisted at the same time and therefore shortened or lengthened at the same time and the same length. The second wire provides extra 
Claim 15 is allowed for the same reason as in claim 1 above, where Kornbluh does not teach a second motor connected to the second wire and it would not be obvious to modify the device of Kornbluh to comprise a second motor attached to the second wire.
As such, claims 1, 15 and all dependents thereof are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeRossi et al. (US 2017/0202724 A1) discloses a walking assistance device comprising a knee fastener and heel fastener using sensed gait information. Wiggin et al. (2013/0046218 A1) teaches a walking device comprising a heel fastener with spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785